Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/16/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16/801942 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Pawar et al. (U.S. 2019/0158331) (hereinafter “Pawar”) teaches a base station that encodes GI-DFT-s-OFDM symbols (single carrier waveform) for transmission to a UE (receiver) in a subframe, where the subframe begins with a DMRS sequence (reference signal) followed by a guard interval sequence in a first symbol of the subframe, and further includes one or more subsequent symbols in the subframe that each include a GI-DFT-s-OFDM data symbol followed by a GI sequence (without a cyclic prefix) as shown in block 920 of Figure 9 and spoken of on page 5, paragraph [0051].
Pawar as well as the other prior art of record fail to teach “wherein the reference signal is based on a fixed Fast Fourier Transform (FFT) window” and “wherein the data is based on a configurable FFT window” in combination with the other limitations of claim 1.
2-8, these claims are further limiting to claim 1 and are thus also allowable over the prior art of record.
Similar reasoning applies to corresponding “apparatus” and “non-transitory computer readable medium” claims 9-25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467